Name: Commission Regulation (EEC) No 2382/86 of 29 July 1986 fixing the minimum import price applicable to dried grapes during the marketing year 1986/87 as well as the countervailing charges to be imposed where that price is not observed
 Type: Regulation
 Subject Matter: plant product;  prices;  foodstuff;  trade
 Date Published: nan

 No L 206/ 18 Official Journal of the European Communities 30 . 7 . 86 COMMISSION REGULATION (EEC) No 2382/86 of 29 July 1986 fixing the minimum import price applicable to dried grapes during the marketing year 1986/87 as well as the countervailing charges to be imposed where that price is not observed the basis of the most favourable prices applied on the world market for significant quantities by the most repre ­ sentative non-member countries ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as amended by Regulation (EEC) No 1838/86 (2), and in particular Article 9 (6) thereof, Whereas, according to Article 9 (2) of Regulation (EEC) No 426/86, the minimum import price for dried grapes shall be determined having regard to :  the free-at-frontier price on import into the Commu ­ nity,  the prices obtaining in international trade,  the situation on the internal Community market,  the trend of trade with third countries ; Whereas Article 2 ( 1 ) of Council Regulation (EEC) No 2089/85 of 23 July 1985 laying down general rules rela ­ ting to the system of minimum import prices for dried grapes (3) provides that countervailing charges shall be fixed by reference to a scale of import prices ; whereas the maximum countervailing charge shall be determined on HAS ADOPTED THIS REGULATION : Article 1 1 . The minimum import price applicable to dried grapes during the marketing year 1986/87 shall be as set out in Annex I. 2 . The countervailing charge to be imposed where the minimum import price referred to in paragraph 1 is not observed, shall be as set out in Annex II . Article 2 This Regulation shall enter into force on 1 September 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 July 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 159 , 14. 6 . 1986, p. 1 . 0 OJ No L 197, 27 . 7. 1985, p. 10 . 30 . 7 . 86 Official Journal of the European Communities No L 206/ 19 ANNEX I MINIMUM IMPORT PRICES (ECU/tonne) CCT heading No Description Minimumimport price 08.04 B. Dried grapes : I. In immediate containers of a net capacity of 15 kg or less : a) Currants b) Other II . Other : a) Currants b) Other 1 059,87 1 108,80 1 059,87 1 108,80 ANNEX II COUNTERVAILING CHARGES 1 . Currants falling within subheadings 08.04 B I a) or B II a) of the Common Customs Tariff : (ECU/tonne) Import price applied Countervailing charge to be levied less than "  but not less than 1 059,87 1 049,27 10,60 1 049,27 1 028,07 31,80 1 028,07 996,28 63,59 996,28 964,48 95,39 964,48  233,12 2. Dried grapes falling within subheadings 08.04 B I b) or B II b) of the Common Customs Tariff : (ECU/tonne) Import price applied Countervailing charge to be levied less than but not less than 1 108,80 1 097,71 11,09 1 097,71 1 075,54 33,26 1 075,54 1 042,27 66,53 1 042,27 1 009,01 99,79 1 009,01  282,05